 



Exhibit 10.4
November 9, 2007

     
To:
  Oxford Industries, Inc.
 
  222 Piedmont Avenue, N.E.
 
  Atlanta, Georgia 30308
 
  Attn: Thomas C. Chubb III
 
  Telephone: 404-653-1415
 
  Facsimile: 404-653-1545
 
   
From
  Bank of America, N.A.
 
  c/o Banc of America Securities LLC
 
  9 West 57th Street, 40th Floor
 
  New York, NY 10019
 
  Attn: John Servidio
 
  Telephone: 212-847-6527
 
  Facsimile: 212-230-8610
 
   
Re:
  Issuer Forward Repurchase Transaction
 
  (Transaction Reference Number: NY-32445)

Ladies and Gentlemen:
     Reference is made to the letter agreement (the “Confirmation”) for the
Issuer Forward Repurchase Transaction dated November 8, 2007 (the “Transaction”)
between Bank of America, N.A. (“BofA”) and Oxford Industries, Inc.
(“Counterparty”). Capitalized terms herein shall the mean ascribed to them in
the Confirmation.
     On the date first written above, BofA and the Counterparty agreed to amend
the Confirmation for the Transaction by deleting the Initial Shares and Initial
Share Delivery Date and replacing them with the following terms:

             
 
  Initial Share Delivery Date:   November 16, 2007.    
 
           
 
  Initial Shares:   1,600,000 Shares    

     All other terms and conditions set forth in the Confirmation are unchanged
and remain in full effect.

 



--------------------------------------------------------------------------------



 



Please confirm your agreement to be bound by the terms stated herein by
executing the copy of this amendment notice and returning it to us by e-mail as
soon as possible.

                     Yours sincerely,    
 
                BANK OF AMERICA, N.A.    
 
           
 
  By:   /s/ Jake Mendelsohn
 
 
  Name:   Jake Mendelsohn    
 
  Title:   Vice President    

     Confirmed as of the date first above written:
     OXFORD INDUSTRIES, INC.

             
 
  By:
Name:   /s/ Thomas C. Chubb III
 
Thomas C. Chubb III     
 
  Title:   Executive Vice President    

 